Case 1:19-cv-00174-WS-MU Document 1 Filed 04/03/19 Page 1 of 5            PageID #: 1




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF ALABAMA


  BRIAN MCCONNELL,

               Plaintiff,                        Case No.:
  v.

  AMERICAN GENERAL LIFE
  INSURANCE COMPANY,

            Defendant.
  _____________________________/

                                  COMPLAINT

        COMES NOW the Plaintiff, BRIAN MCCONNELL (hereinafter,

  “Plaintiff”), by and through the undersigned attorney, and files this Complaint

  stating a cause of action against Defendant, AMERICAN GENERAL LIFE

  INSURANCE COMPANY (hereinafter, “Defendant”/“AIG”), and alleges as

  follows:

        1.     This is an action for recovery of benefits under an employee

  welfare benefit plan brought pursuant to 29 U.S.C. Section 1001, Et Seq.

  (“ERISA”). Plaintiff seeks to recover benefits he claims are due to him under

  the ERISA governed plan pursuant to 29 U.S.C. §1132(a)(1)(b) (“ERISA”).

  More specifically, Plaintiff seeks long-term disability benefits under his former
Case 1:19-cv-00174-WS-MU Document 1 Filed 04/03/19 Page 2 of 5             PageID #: 2




  employer’s group policy issued by Defendant which he claims has been

  wrongfully denied.

                                     PARTIES

        2.     Plaintiff, BRIAN MCCONNELL, is and at all times material

  hereto was, an adult resident citizen of Baldwin County, Alabama.

        3.     Defendant is, and at all times material hereto was, a foreign for-

  profit corporation incorporated under the laws of the State of Delaware and

  authorized to engage and engaging in business within the State of Alabama,

  including the Southern District of Alabama.

        4.     At all times relevant to this action, Defendant provided insurance

  long-term disability (“LTD”) benefits to Plaintiff pursuant to AIG Benefit

  Solutions, LTD Group Policy number G253772 (“the Plan”).

        5.     At all times relevant to this action, the Plan was in full force and

  effect and Plaintiff was a Plan participant.

        6.     Defendant is in possession of all master Plan Documents.

        7.     Defendant is a third party plan administrator or claims fiduciary

  given discretion to interpret Plan provisions and is a Plan fiduciary, or

  alternatively, is a Plan fiduciary without discretion to interpret Plan provisions.

                                          2
Case 1:19-cv-00174-WS-MU Document 1 Filed 04/03/19 Page 3 of 5          PageID #: 3




                          BASIS FOR JURISDICTION

        8.      This Court maintains subject matter jurisdiction over this action

  pursuant to 29 U.S.C. Section 1132(e) and 28 U.S.C. Section 1331.

                   FACTS APPLICABLE TO ALL COUNTS

        9.      Plaintiff purchased through his employer, RWD Technologies, a

  contract of salary continuance insurance including LTD benefits.

        10.     On or before November 7, 2008, Plaintiff became totally disabled

  from his past employment as defined by the Plan, due to herniated lumbar

  discs, sciatica, scoliosis, back pain and other exertional and non-exertional

  impairments.

        11.     Plaintiff made application for LTD benefits to the Defendant, and

  Defendant approved such application and initiated disability benefit payments

  to Plaintiff. Such benefits continued uninterrupted for a period of almost ten

  (10) years.

        12.     On or about June 5, 2018, Defendant or its agents terminated all

  LTD benefits being paid to Plaintiff under the aforesaid Plan.

        13.     Plaintiff timely appealed the termination of LTD benefits by the

  Defendant, by letter dated November 28, 2018 seeking immediate

                                         3
Case 1:19-cv-00174-WS-MU Document 1 Filed 04/03/19 Page 4 of 5           PageID #: 4




  reinstatement of LTD benefits.

         14.     By letter dated December 10, 2018, Defendant confirmed the

  receipt of Plaintiff’s LTD appeal.

         15.     By letter dated February 27, 2019, Defendant denied Plaintiff’s

  LTD appeal and upheld its previous decision to terminate all LTD benefits

  payable to Plaintiff under the Plan.

         16.     Plaintiff continues to suffer from chronic back pain, including

  herniated lumbar discs, sciatica, scoliosis, and other exertional and non-

  exertional impairments which render him disabled from “Any Occupation” as

  defined by the Plan language.

         17.     Plaintiff has exhausted all available administrative remedies

  afforded by the Plan and has otherwise complied with all conditions precedent

  to this action.

         18.     Each of Defendant’s denials of Plaintiff’s claim for LTD benefits

  was arbitrary and capricious, constituted abuse of Defendant’s discretion under

  the Plan, and derogated Plaintiff’s right to disability benefits under the terms

  of the Plan.

         19.     Defendant’s denial of Plaintiff’s LTD claim was further wrongful

                                          4
Case 1:19-cv-00174-WS-MU Document 1 Filed 04/03/19 Page 5 of 5            PageID #: 5




  in that Defendant submitted Plaintiff’s medical documentation for an

  independent medical review and failed to allow Plaintiff the opportunity to

  comment on said review prior to issuing its February 27, 2019 denial letter.

        WHEREFORE, Plaintiff prays for a judgment against the Defendant for

  all Plan benefits owing at the time of said judgment, pre-judgment interest,

  attorney’s fees, costs of this action, and all other relief deemed just and proper

  by the Court.

        Dated this 3rd day of April, 2019.




                                           Respectfully submitted,

                                           /s/ Daniel M. Soloway
                                           Daniel M. Soloway, Esq.
                                           Florida Bar No.: 508942
                                           d.soloway@solowaylawfirm.com
                                           Soloway Law Firm
                                           1013 Airport Blvd
                                           Pensacola, FL 32504
                                           (850) 471-3300 (T)
                                           (850) 471-3392 (P)
                                           Counsel for Plaintiff




                                          5
